DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 12 November 2021.

Regarding Previous Claim Objections
Previous objection to claim 8 has been withdrawn in view of the amendment to the objected claim.

Regarding Previous Rejection Under 35 USC § 112
Previous rejection of claims 1-9 and 41-48 has been withdrawn in view of the amendment to the rejected claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Aaron J. Capron (Reg. No. 56,170) on 03 January 2022.

In the claims, the Examiner’s Amendment is as follows:

Claims 1, 41, 45 have been amended as follows:

1. (Currently Amended) A method for accessing a network hotspot device by an unconfigured device, wherein the network hotspot device is configured to create a first hotspot and a second hotspot in one or more network hotspot devices, comprising:
reporting, by the unconfigured device, device information of the unconfigured device to the one or more network hotspot devices through the first hotspot of the one or more network hotspot devices for sending the device information to a server, wherein one or more user terminals corresponding to the one or more network hotspot devices are configured to send a configuration request for the unconfigured device to the server, the server is configured to determine that one of the one or more user terminals of which the configuration request is first received by the server is a target user terminal and to send a configuration response message to the target user terminal, the target user terminal is configured to enable the unconfigured device to access the second hotspot of the one or more network hotspot devices corresponding to the target user terminal after receiving the configuration response message; and
accessing, by the unconfigured device, the second hotspot of the one or more network hotspot devices.


a memory storing a set of instructions; and one or more processors configured to execute the set of instructions to cause the apparatus to perform:
reporting device information of an unconfigured device to one or more network hotspot devices through a first hotspot of the one or more network hotspot devices for sending the device information to a server, wherein one or more user terminals corresponding to the one or more network hotspot devices are configured to send a configuration request for the unconfigured device to the server, the server is configured to determine that one of the one or more user terminals of which the configuration request is first received by the server is a target user terminal and to send a configuration response message to the target user terminal, the target user terminal is configured to enable the unconfigured device to access a second hotspot of the one or more network hotspot devices corresponding to the target user terminal after receiving the configuration response message; and
accessing the second hotspot of the one or more network hotspot devices.

45. (Currently Amended) A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a method for accessing a network hotspot device, the method comprising:
reporting device information of an unconfigured device to one or more network hotspot devices through a first hotspot of the one or more network hotspot devices for a second hotspot of the one or more network hotspot devices corresponding to the target user terminal after receiving the configuration response message; and
accessing the second hotspot of the one or more network hotspot devices.

Allowable Subject Matter
Claims 1-9 and 41-48 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1, 41, 45, the prior art of record does not show or suggest the combination of the following limitations: “reporting, by the unconfigured device, device information of the unconfigured device to the one or more network hotspot devices through the first hotspot of the one or more network hotspot devices for sending the device information to a server, wherein one or more user terminals corresponding to the one or more network hotspot devices are configured to send a configuration request for the unconfigured device to the server, the server is configured to determine that one of the one or more user terminals of which the configuration request is first received by the server is a target user terminal and to send a configuration response message to the target user terminal, the target user terminal is configured to enable the unconfigured device to access the second hotspot of the one or more network hotspot devices corresponding to the target user terminal after receiving the configuration response message”.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Ahlers et al. US Patent Application Publication No. 2011/0235549 teaches system and method for simplifying secure network setup.

2.	Van et al. US Patent Application Publication No. 2020/0068454 teaches method and apparatus for mobility management.

3.	Wu et al. US Patent Application Publication No. 2019/0215903 teaches network handover protection method, related device, and system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 8, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633